     Case 9:17-cv-00050-DLC-JCL Document 177 Filed 04/16/19 Page 1 of 3



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                           MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )      CONSENT MOTION TO
       vs.                            )      CONTINUE HEARING
                                      )
ANDREW ANGLIN,                        )
                                      )
             Defendant.               )
                                      )
       Case 9:17-cv-00050-DLC-JCL Document 177 Filed 04/16/19 Page 2 of 3



                    CONSENT MOTION TO CONTINUE HEARING
        On April 16, 2019, the Court issued an Order [Dkt. No. 176] scheduling a
hearing on the Motion to Compel [Dkt. 138] for May 2, 2019 at 10:00 a.m.
Unfortunately, counsel for Defendant is already obligated to appear in court in
Massachusetts that morning. Defendant’s counsel is available the week of May 27,
2019.
        Counsel for the Montana Human Rights Network consents to a continuance.1
        WHEREFORE Defendant requests the Court continue the hearing as set forth
above.


        Dated: April 16, 2019.                       Respectfully submitted,
                                                     /s/ Marc J. Randazza
                                                     Marc J. Randazza, pro hac vice
                                                     RANDAZZA LEGAL GROUP, PLLC
                                                     2764 Lake Sahara Drive, Suite 109
                                                     Las Vegas, Nevada 89117

                                                     /s/ Jay M. Wolman
                                                     Jay M. Wolman, pro hac vice
                                                     RANDAZZA LEGAL GROUP, PLLC
                                                     100 Pearl Street, 14th Floor
                                                     Hartford, Connecticut 06103

                                                     /s/ Mathew M. Stevenson
                                                     Mathew M. Stevenson
                                                     STEVENSON LAW OFFICE
                                                     1120 Kensington, Suite B
                                                     Missoula, MT 59801
                                                     Attorneys for Defendant,
                                                     Andrew Anglin




1
 Although they are not parties to the motion, consent has been requested from Plaintiff and Intervenor. They have
not advised Defendant of their position.
                                                  -1-
                                   Consent Motion to Continue Hearing
                                         9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 177 Filed 04/16/19 Page 3 of 3




                                                    Case No. 9:17-cv-50-DLC-JCL

                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on April 16, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I further certify
that a true and correct copy of the foregoing document is being served via
transmission of Notices of Electronic Filing generated by CM/ECF to counsel for all
parties


                                      /s/ Jay M. Wolman
                                      Jay M. Wolman




                                        -2-
                         Consent Motion to Continue Hearing
                               9:17-cv-50-DLC-JCL
